Citation Nr: 0637095	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-29 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
osteoarthritis of the left knee with patellofemoral syndrome, 
currently rated 10 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to May 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which awarded the veteran a 10 
percent evaluation for post-traumatic osteoarthritis of the 
left knee with patellofemoral syndrome.  The veteran 
challenges the 10 percent evaluation assigned and contends 
that the level of impairment associated with his left knee 
disability warrants the assignment of a higher rating.

In October 2006, the veteran's representative submitted a 
claim for a clothing allowance to compensate the veteran for 
wear on his clothes that is associated with a supportive 
brace that he uses for his service-connected left knee 
disability.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.

In November 2006, the Board advanced the veteran's appeal on 
its docket on the basis of good cause having been shown due 
to his advanced age. 


FINDINGS OF FACT

The veteran's service-connected post-traumatic osteoarthritis 
of the left knee with patellofemoral syndrome is currently 
manifested by joint pain on a daily basis with pain on motion 
and use, joint crepitus and effusion, radiographic evidence 
of osteoarthritic changes, without limitation of motion to a 
compensable degree. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent evaluation 
for post-traumatic osteoarthritis of the left knee with 
patellofemoral syndrome have not been met.   38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5010-5003 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim for a rating increase was received in 
December 2002 and he was notified of the provisions of the 
VCAA in correspondence dated in January 2003 and January 
2005.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant VA and private treatment records showing the current 
state of his left knee disability, including the report of a 
private examination conducted in February 2005, have been 
obtained and associated with the evidence.  Furthermore, he 
has been provided with contemporaneous VA medical 
examinations to assess the severity of his left knee 
disability in February 2003 and June 2004.  He has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained and, in response to a 
March 2005 VA letter requesting additional evidence, he 
replied that he had no further evidence to submit in support 
of his claim.  The Board concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of increased ratings.  Therefore, as 
there has been substantial compliance with all pertinent VA 
law and regulations, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran.

Factual Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In the present case, the veteran was granted service 
connection for a left knee disability in a March 1954 rating 
decision.  The current appeal stems from his December 2002 
application to reopen his claim for a rating increase.  As 
his entitlement to compensation for a left knee disability 
has already been established and an increased disability 
rating in this regard is the sole matter at issue, the Board 
need only concern itself with evidence showing its present 
level of impairment.  Francisco v. Brown, 7 Vet. App. 55 
(1994).
 
The applicable rating schedule for rating the veteran's post-
traumatic osteoarthritis of the left knee with patellofemoral 
syndrome is rated under 38 C.F.R. § 4.71a.

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)

525
8
Cartilage, semilunar,dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint:


20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006)

The Board notes that the veteran's left knee disability may 
be rated under both the Diagnostic Code for arthritis and the 
Diagnostic Code for joint instability.  In precedent opinion 
VAOPGCPREC 23-97 (July 1, 1997), the VA Office of the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a (2005).  
The Office of the General Counsel noted that Diagnostic 
Code 5257 specifically addressed only instability of the knee 
and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel 
determined that because these Diagnostic Codes applied either 
to different disabilities or to different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes would not amount to pyramiding (i.e., evaluating 
the same disability under various diagnoses) which was to be 
avoided under 38 C.F.R. § 4.14 (2006).

The pertinent evidence associated with the veteran's claims 
file includes VA outpatient records showing treatment for 
complaints of left knee pain in December 2002, reports of VA 
medical examinations conducted in February 2003 and June 
2004, and the report of a private medical examination 
conducted in February 2005.  

During the February 2003 VA fee basis orthopedic examination, 
the veteran's gait was noted to be abnormal.  He related that 
he was retired, that he used a cane to walk and wore a brace 
on the left knee.  He stated that he walked slowly and 
carefully and could climb stairs if there was something to 
hold on to.  He could push a lawn mower, take out the trash, 
drive a car, and vacuum.  On objective examination, the left 
knee flexed to 95 degrees.  When experiencing a flare-up, he 
had 20 degrees less movement.  He had pain, fatigue and lack 
of endurance.  He could not squat, and could walk for only 
10-15 minutes.  He walked two miles in warm, sunny weather.  
There was no ankylosis present.  There was joint effusion and 
crepitus of the left knee.  X-ray films revealed arthritic 
irregularity, especially in the lateral joint space.  
Multiple calcifications suggested loose bodies medially and 
laterally.  The examiner noted that range of motion of the 
left knee was affected by pain, fatigue and lack of 
endurance.  Flare-ups would cause additional limitation.  

During the June 2004 VA fee basis orthopedic examination, the 
veteran complained of pain, swelling, stiffness, loss of 
strength and fatigue on a constant basis.  He had difficult 
with walking bending and squatting.  Objectively, he was 
noted to walk with a limp.  He wore a knee brace and used a 
cane.  Range of motion of the left knee was from 0 degrees to 
120 degrees (140 degrees being normal).  Limitation was 
caused by pain, stiffness associated with fatigability, 
weakness and lack of endurance.  There was no incoordination, 
and Drawer and McMurray signs were normal.  Mild lateral 
effusion was present.  The examiner remarked that the veteran 
would have difficulties with activities such as climbing 
stairs, squatting, lifting, prolonged standing, and other 
activities that increased with weight or need to bend/flex 
the knee.  

A private x-ray study of the left knee in June 2004 revealed 
mild to moderate degenerative changes with multiple calcific 
densities potentially representing loose bodies.

A February 2005 private treatment report revealed that range 
of motion of the left knee was from 0 to 115 degrees, with 
active extension against resistance.  There was no gross 
ligamentous instability.  He had medical and lateral joint 
line tenderness consistent with arthritis.  A magnetic 
resonance imaging (MRI) scan showed patellar cartilage 
thinning with osteochondral defects and subcortical cysts 
consistent with osteoarthritis.  X-ray films confirmed 
significant osteoarthritis.  He was given a cortosteroid shot 
in the knee.  The examiner indicated that knee replacement 
sometime in the future was likely.

Applying the aforementioned facts of the case to the rating 
schedule, the Board finds that the service-connected post-
traumatic osteoarthritis of the left knee with patellofemoral 
syndrome are not manifested by limitation of motion on 
flexion or extension sufficient to warrant a compensable 
evaluation, even during flare-ups of elevated painful 
symptomatology.  The left knee is also not ankylosed or 
unstable.  The primary disabling symptoms associated with the 
left knee are recurring joint pain aggravated by prolonged 
use, with radiographic evidence of osteoarthritic changes 
affecting this joint.  These findings most closely 
approximate the constellation of symptomatology contemplated 
for a 10 percent evaluation pursuant to Diagnostic Code 5010-
5003, the Board concludes that application of this rating 
code to the veteran's left knee disability is more 
appropriate.  Therefore, the assignment in excess of a 10 
percent evaluation is not warranted, as there is no objective 
evidence demonstrating that the left knee disability is 
manifested by ankylosis, instability, flexion limited to 30 
degrees, extension limited to 15 degrees, or impairment of 
the tibia or fibula.




ORDER

Entitlement to an increased evaluation for post-traumatic 
osteoarthritis of the left knee with patellofemoral syndrome 
is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


